DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17
Claim 20 recites “(vi) determining whether a difference… is smaller than the threshold value, and (vii) narrowing the value range and repeating steps (i) to (v) until the difference becomes smaller than the threshold value”.  It is assumed that step (vi) should also be repeated, as it is unclear how the method continues to narrow without the determining step repeating.  
It is noted that claim 1 repeats the determining step.
Examiner’s note
The examiner notes that an amendment defining the value range limits in claims 1, 17 and 20, step (i) as the photomultiplier tube voltage applied to the fluorescence detector, as described in paragraph [0037] of the speciation as filed (paragraph [0047] of the published application US20210018438A1) would overcome the current rejection, pending further search and consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-17, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Donnenberg et al. (US 2010/0256943), hereinafter “Donnenberg”, and further in view of Ito (US 2015/0276449) and Imura (US 2006/0290929).
Regarding claim 1, Donnenberg teaches a measuring apparatus (abstract, Figs. 1, 2, 6, 9, 10) comprising: 
a flow cell through which a sample containing particles flows (Fig 1, ref 120, paragraph [0047]); 

a fluorescence detector to detect fluorescence generated from the sample irradiated with light from the light source (ref 140, paragraph [0049]); and 
a controller programmed to carry out a sensitivity adjustment (ref 150, paragraphs [0046], [0051]-[0062]) comprising: 
(i) setting a sensitivity value of the fluorescence detector, the sensitivity value being within a value range defined by a lower limit and an upper limit (paragraphs [0051]-[0053], any sensitivity value is inherently within an arbitrary large range with arbitrary upper and lower limits),
(ii) causing a positive control sample containing a fluorescent dye to flow through the flow cell (paragraphs [0058]-[0059]), 
(iii) obtaining a measurement value of the fluorescence generated from the positive control sample irradiated by the light from the light source via the fluorescence detector set with the sensitivity value (paragraphs [0005], [0049]), 
Donnenberg is silent regarding (iv) comparing the measurement value and a reference value,  (v) determining whether a difference between the measured value and the reference value is smaller than a threshold value, (vi) narrowing the value range and repeating steps (i) to (v) until the difference becomes smaller than the threshold value, and (vii) storing the sensitivity value in a storage unit when the difference is smaller than the threshold value.
However, Ito teaches measurement calibration (Fig. 3, paragraphs [0126]-[0132]) including (iv) comparing the measurement value and a reference value (S306, S308 value of first 
Furthermore Imura teaches a calibration method (abstract, Fig. 10) including (vii) storing the sensitivity value in a storage unit when the difference is smaller than the threshold value (Fig. 8, S10, paragraph [0052])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Donnenberg with the teaching of Ito and Imura by including (iv) comparing the measurement value and a reference value,  (v) determining whether a difference between the measured value and the reference value is smaller than a threshold value, (vi) narrowing the value range and repeating steps (i) to (v) until the difference becomes smaller than the threshold value, and (vii) storing the sensitivity value in a storage unit when the difference is smaller than the threshold value in order to calibrate the detectors.
Regarding claim 6, Donnenberg teaches wherein the positive control sample contains a plurality of particles labeled with a fluorescent dye; and the controller obtains a value of the fluorescence generated from each particle in the positive control sample by the fluorescence detector to obtain, as the measurement value of the positive control sample, a statistical value 
Regarding claim 7, Donnenberg teaches wherein the statistical value is a median value, a mode value, or an average value of measured values obtained from each particle in the positive control sample (paragraphs [0057]-[0058], [0067]).
Regarding claim 8, Donnenberg teaches wherein the controller adjusts the sensitivity of the fluorescence detector by controlling a voltage applied to the fluorescence detector (paragraph [0058]).
Regarding claim 9, Donnenberg teaches wherein the fluorescence detector is configured to receive a fluorescence generated from the positive sample and output signal depending on the fluorescence and a voltage applied to the fluorescence detector, and the controller obtains the measurement value based on the signal output from the fluorescence detector (paragraphs [0026], [0055]-[0058], [0064],[0067], [0068]).
Regarding claim 10, Donnenberg teaches wherein the controller applies a voltage within a range defined with an upper limit and a lower limit to the fluorescence detector, and the controller lowers the upper limit in response to the measurement value being higher than the reference value and raises the lower limit in response to the measurement value being lower than the reference value (paragraphs [0026], [0055]-[0058], [0064],[0067], [0068]).
Regarding claim 11
Regarding claim 12, Donnenberg is silent regarding an input unit operated by a user; wherein the controller sets a value input by the user via the input unit as the reference value.
However, Ito teaches an input unit operated by a user; wherein the controller sets a value input by the user via the input unit as the reference value (paragraph [0122]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Donnenberg with the teaching of Ito by includinbg an input unit operated by a user; wherein the controller sets a value input by the user via the input unit as the reference value in order to manually start the process.
Regarding claim 13, Donnenberg teaches wherein the controller adjusts the sensitivity of the fluorescence detector by switching the detection sensitivity of the fluorescence detector while the positive control sample is flowing through the flow cell (paragraphs [0026], [0058]).
Regarding claim 14, Donnenberg teaches wherein the flow cell is configured to flow the sample containing particles that are multiply stained with the fluorescent dye and another fluorescent dye; and the controller causes another positive control sample containing the other fluorescent dye to flow through the flow cell after adjusting the sensitivity of the fluorescence detector, obtains a measurement value of the fluorescence generated from the other positive control sample irradiated by the light source via the fluorescence detector, and determines a correction value for correcting leakage into the fluorescence detector due to fluorescence from the other fluorescent dye based on the measurement value (paragraphs [0062], [0068]).
Regarding claim 15, Donnenberg teaches wherein the controller causes a negative control sample free of fluorescent dye to flow through the flow cell after adjusting the sensitivity of the fluorescence detector, obtains a measurement value of the fluorescence 
Regarding claim 16, Donnenberg teaches wherein the controller causes a mixed sample of the negative control sample and the other positive control sample to flow through the flow cell (paragraphs [0055], [0067]).
Regarding claim 17, Donnenberg teaches a method for adjusting measuring apparatus (abstract, Figs. 1, 2, 6, 9, 10) comprising: 
 (i) setting a sensitivity value of a fluorescence detector, the sensitivity value being within a value range defined by a lower limit and an upper limit (paragraphs [0051]-[0053], any sensitivity value is inherently within an arbitrary large range with arbitrary upper and lower limits),
(ii) flowing a positive control sample containing a fluorescent dye through a flow cell (Fig. 1, ref 20, paragraphs [0047], 0058]-[0059]), 
(iii) irradiating the positive control sample flowing through the flow cell with light (paragraph [0047])
(iv) measuring the fluorescence generated from the positive control sample irradiated with light by a fluorescence detector to obtain a measurement value, the fluorescence detector being set with the sensitivity value (paragraphs [0005], [0047]), 
Donnenberg is silent regarding (v) comparing the measurement value and a reference value,  (v) determining whether a difference between the measured value and the reference 
However, Ito teaches measurement calibration (Fig. 3, paragraphs [0126]-[0132]) including (iv) comparing the measurement value and a reference value (S306, S308 value of first flow sensor unit (MSU1) and second flow sensor unit (MSU2) are measured and compared.  A reference value is interpreted as a first measurement value, MSU1, which is compared to a measurement value MSU2, paragraphs [0126]-[0127]), (v) determining whether a difference between the measured value and the reference value is smaller than a threshold value (S309, paragraph [0127]), (vi) narrowing the value range (any sensitivity value is inherently between an arbitrary small range with arbitrary upper and lower limits) and repeating steps (i) to (v) until the difference becomes smaller than the threshold value (S312, paragraph [0131]),
Furthermore Imura teaches a calibration method (abstract, Fig. 10) including (vii) storing the sensitivity value in a storage unit when the difference is smaller than the threshold value (Fig. 8, S10, paragraph [0052])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Donnenberg with the teaching of Ito and Imura by including (iv) comparing the measurement value and a reference value,  (v) determining whether a difference between the measured value and the reference value is smaller than a threshold value, (vi) narrowing the value range and repeating steps (i) to (v) until the difference becomes smaller than the threshold value, and (vii) storing the sensitivity value 
Regarding claim 20, Donnenberg teaches a computer program product (paragraph [0024]) comprising: 
a computer hardware storage device having stored therein computer usable program code for adjusting a measuring apparatus (abstract, Figs. 1, 2, 6, 9, 10),
the computer usable program code, which when executed by a computer hardware system in a measuring apparatus (paragraph [0024]), causes the measuring apparatus to perform: 
  (i) setting a sensitivity value of a fluorescence detector, the sensitivity value being within a value range defined by a lower limit and an upper limit, (paragraphs [0051]-[0053], any sensitivity value is inherently within an arbitrary large range with arbitrary upper and lower limits),
(ii) flowing a positive control sample containing a fluorescent dye through a flow cell (Fig. 1, ref 20, paragraphs [0047], 0058]-[0059]), 
(iii) irradiating the positive control sample flowing through the flow cell with light (paragraph [0047])
(iv) measuring the fluorescence generated from the positive control sample irradiated with light by a fluorescence detector to obtain a measurement value, the fluorescence detector being set with the sensitivity value (paragraphs [0005], [0047]), 
Donnenberg is silent regarding (v) comparing the measurement value and a reference value,  (v) determining whether a difference between the measured value and the reference 
However, Ito teaches measurement calibration (Fig. 3, paragraphs [0126]-[0132]) including (iv) comparing the measurement value and a reference value (S306, S308 value of first flow sensor unit (MSU1) and second flow sensor unit (MSU2) are measured and compared.  A reference value is interpreted as a first measurement value, MSU1, which is compared to a measurement value MSU2, paragraphs [0126]-[0127]), (v) determining whether a difference between the measured value and the reference value is smaller than a threshold value (S309, paragraph [0127]), (vi) narrowing the value range (any sensitivity value is inherently between an arbitrary small range with arbitrary upper and lower limits) and repeating steps (i) to (v) until the difference becomes smaller than the threshold value (S312, paragraph [0131]),
Furthermore Imura teaches a calibration method (abstract, Fig. 10) including (vii) storing the sensitivity value in a storage unit when the difference is smaller than the threshold value (Fig. 8, S10, paragraph [0052])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Donnenberg with the teaching of Ito and Imura by including (iv) comparing the measurement value and a reference value,  (v) determining whether a difference between the measured value and the reference value is smaller than a threshold value, (vi) narrowing the value range and repeating steps (i) to (v) until the difference becomes smaller than the threshold value, and (vii) storing the sensitivity value 
Regarding claim 21, Donnenberg is silent regarding wherein narrowing the value range includes replacing the upper limit or the lower limit with the sensitivity value.
However, Ito teaches wherein narrowing the value range includes replacing the upper limit or the lower limit with the sensitivity value (S312, S313, paragraph [0131]-[0132]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Donnenberg with the teaching of Ito by including wherein narrowing the value range includes replacing the upper limit or the lower limit with the sensitivity value as when the range of the upper or lower limits has been narrowed such that the senility value is the limit, no further adjustments can be made and the calibration is complete.
Regarding claim 23, Donnenberg is silent regarding wherein the sensitivity adjustment further comprises terminating flowing the positive control sample.
However, Ito teaches wherein the sensitivity adjustment further comprises terminating flowing the positive control sample (S314, S315, paragraph [0132]-[0133]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Donnenberg with the teaching of Ito by including wherein the sensitivity adjustment further comprises terminating flowing the positive control sample in order to terminate the process after it is completed.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a measuring apparatus, the apparatus comprising, among other essential elements, wherein narrowing the value range includes: replacing the upper limit with the sensitivity value when the measured value is equal to or greater than the reference value; and replacing the lower limit with the sensitivity value when the measured value is smaller than the reference value, in combination with the rest of the limitations of claim 1 and the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bishop (US 2004/011974) teaches the relationship between signal amplification of a PMT detector and voltage applied to the PMT, but does not teach the calibration method claimed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877